Citation Nr: 0624601	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-28 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued a zero percent 
(noncompensable) evaluation for service-connected non-
Hodgkin's lymphoma.   

A June 2006 VA Form 119, Report of Contact, reflects that the 
veteran withdrew his request for a Travel Board hearing.  
38 C.F.R. § 20.704 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2005).  The duty to assist includes 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.

The veteran is service-connected for non-Hodgkin's lymphoma 
which was diagnosed and treated with aggressive chemotherapy 
in 1987.  Subsequently, in 1990, he was found to have a 
kidney tumor, which required the surgical removal of the 
kidney after which he also received chemotherapy for 
treatment of transitional cell carcinoma of the renal pelvis 
which is not service-connected.  

Medical evidence of record consistently shows that the 
veteran's non-Hodgkin's lymphoma has been in remission.  As 
no local recurrence or metastasis has been shown, a rating 
shall be based on residuals.  38 C.F.R. § 4.118, Diagnostic 
Code 7715 (2005).

At a VA examination in July 1992, the veteran complained of 
fatigue.  At a VA examination in August 1998, the veteran 
complained of weakness but refused an evaluation clinic 
appointment.  At a VA examination in January 2003 the veteran 
reported that since his chemotherapy regimens that he had had 
progressive fatigue, joint complaints, diminished functional 
activity and an impaired memory and thinking.  The examiner 
believe that the veteran had some chronic difficulties with 
diffuse joint complaints and some fatigue, "which may be 
related to his prior chemotherapeutic regimens."  However, 
the examiner found that the veteran had no other end-organ 
sequelae in regards to his non-Hodgkin's lymphoma.  

In 1993 the Social Security Administration (SSA) determined 
that the veteran had impairments of non-Hodgkin's lymphoma 
and carcinoma of the left kidney with residual effects of 
chemotherapy causing weakness and fatigue.  The veteran's 
treating oncologist wrote in April 1992 that the veteran was 
disabled for gainful employment because of his two different 
malignancies.  

At a VA examination in August 2003 the examiner found no 
relationship between the left renal carcinoma or eye problems 
of cataracts and decreased vision in his left eye and the 
service connected non-Hodgkin's lymphoma.  However, there was 
no opinion addressing the veteran's complaints of progressive 
fatigue, joint complaints, diminished functional activity, 
and impaired memory and thinking or the January 2003 
examiner's belief of a possible relationship between chronic 
difficulties with diffuse joint complaints and some fatigue 
and the prior chemotherapeutic regimens.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to ascertain the nature and 
extent of residuals, if any, of his 
non-Hodgkin's lymphoma, currently in 
remission.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner must 
indicate in the report that the claims 
folder was reviewed in conjunction with 
the examination.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-rays and range of motion 
studies expressed in degrees, with or 
without pain.  All clinical findings 
should be reported in detail.  
Following the examination, the examiner 
should render an opinion as to whether 
any of the veteran's complaints of 
fatigue, weakness, joint complaints, 
diminished functioning, and impaired 
memory are residuals of his service-
connected non-Hodgkin's lymphoma and 
chemotherapy treatment regimen.  If it 
cannot be determined whether or not the 
veteran's complaints are residuals of 
his service-connected non-Hodgkin's 
lymphoma and chemotherapy treatment 
regimen without resorting to mere 
conjecture, the examiner should so 
state in the examination report.

2.  Thereafter, consider all of the 
evidence of record and readjudicate the 
appellant's claim.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

The purpose of this remand is to further develop the 
veteran's claim.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome of this 
case; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


